Citation Nr: 1206497	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for lumbar strain.  

2.  Entitlement to service connection for gastritis.  

3.  Entitlement to service connection for a deviated nasal septum.  

4.  Entitlement to service connection for folliculitis.  

5.  Entitlement to service connection for a disorder manifested by saliva thickening.  

6.  Entitlement to service connection for residuals of a recurring Staphylococcus infection.  

7.  Entitlement to an initial compensable rating for left elbow strain.  

8.  Entitlement to an increased compensable rating for bilateral foot strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and uncle


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, granting service connection for bilateral elbow and foot strain and assigning 0 percent ratings therefor, as well as denying claims for service connection for lumbar strain, gastritis, deviated nasal septum, folliculitis, salvia thickening, and staph infection.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in July 2011.  A transcript of that hearing is of record.  

Received by the RO in November 2011, prior to the actual transfer of the claims folder to the Board, was additional documentary, albeit without a waiver for its initial consideration by the RO.  That evidence was not considered by the RO or otherwise the subject of a supplemental statement of the case.  Ordinarily, the Board would solicit a waiver of RO consideration from the Veteran, but because various other reasons necessitate remand of all appellate issues, the RO will be directed to consider the aforementioned evidence on remand.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran alleges that he suffers from lumbar strain, gastritis, nasal folliculitis, a disorder manifested by saliva thickening, and a chronic Staphylococcus aureus infection which are of service origin, although some gastric symptoms were according to the Veteran's recent hearing testimony present prior to service.  Medical records compiled in service disclose inservice episodes of nasal folliculitis, Staphylococcus aureus, gastritis, and low back pain, but it remains unknown whether any chronic disablement resulted therefrom.  It, too, is unknown whether any chronic disorder is associated with the Veteran's complaint of saliva thickening, and while the record developed postservice denotes the presence of lumbar strain and gastritis, the question remains as to whether either bears any relationship to military service or any event thereof.  A service entrance examination disclosed no evidence of a deviated nasal septum, although subsequent history related by the Veteran in service was to the effect that he had sustained nasal trauma prior to service entrance while boxing and he indicated in June 2011 testimony that he also sustained inservice trauma to the nose when playing football in service.  Inservice surgery involving the nose is indicated, although it remains unclear whether any surgery was conducted in service to correct the deviation of his nasal septum.  Remand to obtain any records relating to any inservice nasal surgery is needed, as well as to afford the Veteran further VA medical examinations and to obtain medical opinions relating to preexistence, inservice aggravation, chronicity of specific disabilities, and nexus to service, is deemed necessary.  

At his June 2011 hearing, the Veteran indicated that, while employed during postservice years as a government contractor in Dubai, he received medical assistance from a nurse affiliated with the U. S. embassy and on one occasion was referred for a chest X-ray for possible bronchitis.  The record of that chest X-ray, or for that matter, any postservice medical assistance received in Dubai, is not currently on file.  On remand, retrieval of those records, if available, is needed.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain for inclusion in the claims folder a complete set of service treatment records relating to the Veteran's period of active duty and utilize all available secondary sources for information relating to medical care received in service, including but not limited to the operative reports for nasal surgery undertaken in 2007 in Singapore.  Efforts to obtain these and any other Federal records requested below must continue until the AMC formally determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined by means of a written determination, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Contact the Veteran in writing and request that he identify with specificity all VA and non-VA health care providers or facilities who have treated him since service discharge for any of the disorders in question, including but not limited to the nurse from the American embassy in Dubai from whom he sought medical assistance.  The report of a chest X-ray taken while the Veteran was working postservice in Dubai as a government contractor should also be obtained, provided the Veteran furnishes sufficient identifying information as to the name and address of the treatment provider, and the approximate date of that chest X-ray.  The requested identification of examination or treatment providers should include the name and address of each provider, the disorder treated, and the approximate dates of pertinent examination and/or treatment, with as much specificity as possible, in addition to signed authorizations to obtain pertinent records from each such provider.  The Veteran should also be invited to submit any additional evidence in his possession that may be relevant to his claims. 

Thereafter, obtain pertinent examination and/or treatment records from all treatment providers identified by the Veteran.  Once obtained such records should be made a part of the claims folder. 

3.  Obtain any pertinent records of VA medical treatment, not already of record, for inclusion in the Veteran's VA claims folder.  

4.  Thereafter, afford the Veteran VA medical examinations in order to ascertain the nature and etiology of claimed disorders involving lumbar strain, gastritis, deviated nasal septum, folliculitis of other than the left thigh, a disorder manifested by saliva thickening, and Staphylococcus infection and the nature and current severity of his left elbow and bilateral foot strain.  The claims file should be made available to the examiner(s) in conjunction with the examinations.  Such examinations should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth. 

The examiner(s) is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Did any existing disorder or residuals thereof involving a low back disorder, gastritis, deviated nasal septum, folliculitis of other than the left thigh, a disorder manifested by saliva thickening, and/or a Staphylococcus infection unequivocally exist prior to the Veteran's entrance onto active duty in October 2003, and, if so, is it equally unequivocal that any preexisting disorder did not undergo inservice aggravation?  

b)  In the event that any of the disorders referenced in (a) above did not either preexist service or if preexisting were not aggravated in service, is it at least as likely as not (50 percent or more probability) that any such disorder (low back disorder, gastritis, deviated nasal septum, folliculitis of other than the left thigh, a disorder manifested by saliva thickening, and a Staphylococcus infection) originated in service or is otherwise attributable to service or any event therein? 

Use by the examiner(s) of the at least as likely as not language in responding is required.  The examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The examiner(s) is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Lastly, readjudicate the issues remaining on appeal, based on all of the evidence of record, to include that evidence received by VA since entry of the most recent supplemental statement of the case in March 2011, and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


